Title: Thomas Jefferson to David Hosack, 3 May 1815
From: Jefferson, Thomas
To: Hosack, David


          Monticello May 3. 15.
          Th: Jefferson presents his compliments to Dr Hosack and his thanks for his very instructive pamphlet on yellow fever. without competence to decide the question which has so much divided the Medical faculty here, Whether that fever is produced by an atmosphere specially vitiated solely or with the aid of infection from a diseased body, in other words whether it originates here, or is imported, Dr Hosack has undoubtedly thrown great light on the question by the facts he adduces and his reasonings on them. Th:J. salutes him with great respect & consideration.
        